Citation Nr: 0125564	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  99-18 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
strain.

2.  Entitlement to service connection for a cervical strain.

3.  Entitlement to service connection for chronic fatigue 
syndrome, to include as secondary to an undiagnosed illness. 

4.  Entitlement to service connection for a dental disorder.

5.  Entitlement to an initial rating in excess of 10 percent 
for low back pain with degenerative joint disease.

6.  Entitlement to an initial compensable rating for 
chondromalacia patella of the left knee.

7.  Entitlement to an initial compensable rating for 
residuals of a cholecystectomy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from September 1970 to 
September 1998.  His claim comes to the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 rating decision of 
the Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).  In January 2001, the Board remanded 
this claim to the RO for additional development.

The Board addresses the issues of entitlement to service 
connection for a cervical strain, entitlement to service 
connection for a dental disorder, entitlement to an initial 
rating in excess of 10 percent for low back pain with 
degenerative joint disease, and entitlement to an initial 
compensable rating for chondromalacia patella of the left 
knee in the Remand section of this decision.


FINDINGS OF FACT

1.  The VA has notified the veteran of the evidence needed to 
substantiate his claims of entitlement to service connection 
for a right shoulder strain and chronic fatigue syndrome and 
entitlement to an initial compensable evaluation for 
residuals of a cholecystectomy and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of those claims.

2.  The veteran was not treated for or diagnosed with a right 
shoulder disorder in service.  

3.  The veteran has not been diagnosed with chronic fatigue 
syndrome or shown to have fatigue or any neurologic signs or 
symptoms.

4.  The veteran has been found to have no residuals of a 
cholecystectomy.


CONCLUSIONS OF LAW

1.  A right shoulder strain was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.304(f), 3.307, 3.309 
(2000), as amended by 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

2.  Chronic fatigue syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.304(f), 
3.307, 3.309, 3.317 (2000), as amended by 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

3.  The evidence does not satisfy the criteria for an initial 
compensable evaluation for residuals of a cholecystectomy.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.114, Diagnostic Code 7318 (2000), as 
amended by 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran is 
entitled to service connection for a right shoulder strain 
and chronic fatigue syndrome and whether he is entitled to an 
initial compensable evaluation for residuals of a 
cholecystectomy.  In July 1999, the RO denied service 
connection for a right shoulder strain and chronic fatigue 
syndrome, and granted service connection and assigned a 
noncompensable evaluation for residuals of a cholecystectomy.  
The veteran appealed this decision.  While his appeal was 
pending, legislation was passed that enhances the VA's duties 
to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107).  The change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment of the VCAA and which 
are not final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001).  Further, during the pendency of this appeal, in 
August 2001, the VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b), which is effective 
August 29, 2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In January 2001, the Board remanded 
this case to the RO with instructions to develop and consider 
the veteran's claims under the VCAA.  Documents associated 
with the claims file in response to the Remand, particularly, 
a letter from the RO to the veteran dated January 2001, 
indicate that the RO complied with the Board's instructions.  
Inasmuch as the RO has taken action that is consistent with 
the notification and assistance provisions of the new law and 
regulations, the Board's decision to proceed in adjudicating 
the claims of entitlement to service connection for a right 
shoulder strain and chronic fatigue syndrome and entitlement 
to an initial compensable evaluation for residuals of a 
cholecystectomy does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

I.  Service Connection

The veteran seeks service connection for, in part, a right 
shoulder strain and chronic fatigue syndrome.  With regard to 
the second disorder, he claims that he developed tiredness 
and a lack of energy during his 186 days of service in 
Southwest Asia during Desert Storm.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2000).  Service connection for arthritis may be 
presumed if the disease is shown to have manifested to a 
degree of ten percent within one year of separation from 
service.  38 C.F.R. §§ 3.307, 3.309(a) (2000).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R.  § 3.303(b). 

With regard to claims for service connection under 38 
U.S.C.A. § 1117 (West Supp. 2001), based on service in the 
Persian Gulf, the law provides the following:

(a) The Secretary may pay compensation 
under this subchapter to any Persian Gulf 
veteran suffering from a chronic 
disability resulting from an undiagnosed 
illness (or combination of undiagnosed 
illnesses) that (1) became manifest 
during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or (2) became manifest to a 
degree of 10 percent or more within the 
presumptive period prescribed under 
subsection (b).
(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section. 
* * *

(e) For purposes of this section, the 
term "Persian Gulf veteran" means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West Supp. 2001).  

The regulation implementing the foregoing statute provides, 
in relevant part, that except as provided otherwise, VA shall 
pay compensation in accordance with chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
"objective indications of chronic disability resulting from 
an illness or combination of illnesses" manifested by one or 
more signs or symptoms, such as fatigue, neurologic signs or 
symptoms, gastrointestinal signs or symptoms, 
neuropsychological signs or symptoms, and other symptoms, 
provided that such disability (i) became manifest either 
during active duty in the South West Asia theater of 
operations during the Gulf War, or to a compensable degree no 
later than December 31, 2001, and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2000).  

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for at least 6 months, and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered "chronic."  38 C.F.R. § 3.317(a)(2).

A.  Right Shoulder

The veteran in this case had active service from September 
1970 to September 1998, including in the Persian Gulf.  In 
his application for compensation received at the RO in 
October 1998 and in written statements submitted during the 
pendency of this appeal, the veteran indicates that he 
sustained a right rotator cuff injury during service, in 
October 1997, when he was playing softball for his squadron 
team, and that since the injury, he has had limited range of 
motion of that shoulder.  He also indicates that, while he 
was in service, he did not often seek treatment because as a 
First Sergeant, he did not want to overuse or misuse the 
facilities on base or allow other servicemen to see his 
weaknesses. 

Service medical records do not confirm the veteran's 
assertion that he injured his right shoulder in service.  
They disclose no treatment for, or a diagnosis of, a right 
shoulder disorder.  Moreover, during periodic examinations 
conducted while the veteran was in service, he did not 
complain of right shoulder problems and examiners did not 
note any right shoulder abnormalities. 

Reports of VA examinations conducted in April 1999, which 
represent the only post-service medical evidence of record, 
do not support the veteran's assertion that he has a right 
shoulder disorder that was incurred in service.  During the 
April 1999 VA joints examination, the veteran indicated that 
he could not remember when or how he injured his right 
shoulder, but that he had difficulty raising his right 
shoulder and that the pain in his right shoulder interfered 
with his sleep.  
X-rays of the veteran's right shoulder revealed no 
abnormalities; however, based on range of motion testing, a 
VA examiner diagnosed "right shoulder strain with limited 
abduction."  Although the examiner confirmed a current right 
shoulder strain, he did not find that the veteran injured his 
right shoulder in service or link the veteran's current right 
shoulder strain to his period of active service.  

To merit an award of service connection under 38 U.S.C.A. §§ 
1110, 1131, the veteran must submit competent evidence 
establishing the existence of a present disability resulting 
from service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. 
Cir. 1998); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).   In this case, there is simply no evidence other 
than the veteran's own assertions establishing that the 
veteran injured his right shoulder in service and that his 
current right shoulder strain is etiologically related to his 
period of active service, specifically, the alleged injury.  
Unfortunately, the veteran's assertions in this regard are 
insufficient to diagnose an in-service injury or to establish 
the necessary nexus between a current disability and service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).   

Inasmuch as the claims file contains no evidence supporting 
the veteran's assertion of an in-service right shoulder 
injury and no medical opinion etiologically relating the 
veteran's right shoulder disorder to his period of active 
service, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a right shoulder strain.  This claim 
must therefore be denied.  

B.  Chronic Fatigue Syndrome

The veteran asserts that he developed chronic fatigue, 
sleeping difficulties and general malaise since he served in 
Desert Storm from April 1991 to October 1991.  In his notice 
of disagreement, he indicated that, prior to Desert Storm, he 
had sleeping difficulties that were associated with back, 
knee, right shoulder and abdomen injuries, but that after 
Desert Storm, these difficulties worsened.   

Service medical records do not establish that the veteran was 
treated for, or diagnosed with, chronic fatigue syndrome or 
symptoms thereof during his period of active service.  They 
reflect that the veteran occasionally complained of sleeping 
difficulties associated with particular injuries.  During 
periodic examinations conducted during active service, the 
veteran did not complain of fatigue or general malaise and 
examiners did not note any abnormalities related to fatigue 
and malaise.  

During the April 1999 VA examination, the VA examiner 
indicated that, during a retirement physical, the veteran 
reported that he was tired all of the time, but that on the 
day of the examination, he denied symptoms associated with 
chronic fatigue syndrome.  The examiner explained that the 
veteran denied fevers, chronic exudative pharyngitis, 
generalized muscle aches and weakness, fatigue lasting for in 
excess of 24 hours, and migratory joint pain, and had no 
palpable nodes.  The examiner also explained that the veteran 
complained of depression secondary to the breaking up of his 
marriage and lifestyle changes associated with retirement and 
of sleeping difficulties secondary to chronic knee and 
shoulder pain.  The examiner found that the veteran did not 
meet the requirements of chronic fatigue syndrome, had no 
restriction on his activities due to this disorder, and had 
not experienced incapacitating episodes requiring bedrest or 
medical treatment.  He concluded that there was no evidence 
that the veteran had chronic fatigue syndrome. 

The veteran first claims entitlement to service connection 
for chronic fatigue syndrome based on direct service 
incurrence under 38 U.S.C.A. §§ 1110, 1131.  The 
aforementioned evidence does not support this claim because 
it does not establish that the veteran currently has chronic 
fatigue syndrome.  

The veteran also claims entitlement to service connection for 
chronic fatigue syndrome secondary to an undiagnosed illness.  
As previously indicated, VA shall pay compensation to a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms, 
such as fatigue, neurologic signs or symptoms, 
gastrointestinal signs or symptoms, neuropsychological signs 
or symptoms, and other symptoms, provided, in part, that such 
disability cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1).  In this case, however, 
during the April 1999 VA examination, the examiner did not 
confirm that the veteran had objective indications of chronic 
disability resulting from an illness manifested by fatigue or 
neurologic signs or symptoms.  Instead, he indicated that the 
veteran denied debilitating fatigue, and on neurologic 
examination, the examiner noted no abnormalities.  In light 
of the foregoing, compensation for fatigue may not be paid 
pursuant to 38 U.S.C.A. § 1117, on the basis that it is due 
to an undiagnosed illness.

There is simply no evidence other than the veteran's own 
assertions establishing that the veteran currently has 
chronic fatigue syndrome.  Again, under Espiritu, 2 Vet. App. 
at 494-95, the veteran's assertions in this regard are 
insufficient to diagnose a disability.  Inasmuch as the 
claims file contains no medical evidence establishing that 
the veteran currently has chronic fatigue syndrome or 
objective indications of chronic disability resulting from an 
illness manifested by fatigue or neurologic signs or 
symptoms, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for chronic fatigue syndrome, including as 
secondary to an undiagnosed illness.  This claim must 
therefore be denied.  

II.  Higher Initial Evaluation

The veteran also claims that he entitled to a higher initial 
disability evaluation for residuals of a cholecystectomy.  
The RO granted the veteran service connection and assigned 
him a noncompensable evaluation for this disorder in July 
1999, and the veteran appealed this decision.  The veteran 
asserts that a noncompensable evaluation does not accurately 
reflect the severity of the residuals of his cholecystectomy. 

The veteran's service medical records establish that the 
veteran underwent a cholecystectomy in 1987, after the 
veteran complained of right upper quadrant pain and a 
physician discovered the presence of gallstones.  The veteran 
asserts that, since the operation, he has had cramping and 
pain in the abdominal muscles when he engages in certain 
activities. 

During the April 1999 VA examination, the examiner noted that 
the veteran had no postoperative problems associated with his 
1987 surgery.  The examiner acknowledged the veteran's 
complaint of residual abdominal muscle tightness, but he did 
not objectively confirm this report.  Instead, the examiner 
found a 12-centimeter scar with no tenderness, adherence, 
infection or keloid formation, and diagnosed "status post 
cholecystectomy without residuals." 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Where an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, separate 
evaluations can be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations 
may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999). 

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential to consider the 
disability in the context of the entire recorded history.  38 
C.F.R. 
§ 4.1 (2000).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000). 

The RO has evaluated the veteran's disability as 
noncompensably disabling pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7318.  This DC provides that a 0 percent 
evaluation is assignable for nonsymptomatic removal of the 
gallbladder.  A 10 percent evaluation is assignable for 
removal of the gall bladder with mild symptoms.  A 20 percent 
evaluation is assignable for removal of the gall bladder with 
severe symptoms.  See 38 C.F.R. § 4.114, DC 7318 (2000).  

Given that the veteran has been shown to have a postoperative 
scar, his disability is also ratable under other diagnostic 
codes.  Scars that are superficial, poorly nourished with 
repeated ulceration, or superficial, tender and painful on 
objective demonstration warrant a 10 percent evaluation under 
38 C.F.R. § 4.118, DCs 7803 and 7804 (2000).  Scars 
disfiguring the head, face or neck or resulting from burns 
may warrant a 10 percent evaluation provided other criteria 
are met.  See 38 C.F.R. § 4.118, DCs 7800, 7801, 7802.  Other 
scars are to be rated based on limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2000).

According to the only post-service medical findings of 
record, the veteran has no residuals associated with his in-
service cholecystectomy.  Moreover, even though a VA examiner 
confirmed the presence of a postoperative scar, he did not 
find the scar to be superficial, poorly nourished with 
repeated ulceration, tender or painful, located on the head, 
face or neck, or the result of a burn.  He also did not find 
the scar to cause limitation of function of the abdomen.  
Therefore, a compensable evaluation is not assignable under 
the aforementioned DCs.   

There is no indication that the schedular criteria are 
inadequate to evaluate the veteran's disability.  The veteran 
has not asserted, and the evidence does not establish, that 
this disability causes marked interference with his current 
employment (beyond that contemplated in the assigned 
evaluation) or necessitates frequent periods of 
hospitalization.  In light of the foregoing, the veteran's 
claim does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Therefore, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2000).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for an initial compensable evaluation for residuals of a 
cholecystectomy.  In reaching its decision, the Board 
considered the complete history of the disability at issue as 
well as the current clinical manifestations and the effect 
the disability has on the earning capacity of the veteran.  
See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2000).  In addition, the Board considered 
the applicability of the benefit-of-the-doubt doctrine, but 
as there was no approximate balance of positive and negative 
evidence on record, reasonable doubt could not be resolved in 
the veteran's favor.


ORDER

Service connection for a right shoulder strain is denied.

Service connection for chronic fatigue syndrome, to include 
as secondary to an undiagnosed illness, is denied. 

An initial compensable rating for residuals of a 
cholecystectomy is denied.


REMAND

The veteran also claims that he is entitled to service 
connection for a cervical strain and a dental disorder and 
higher initial evaluations for his low back and left knee 
disabilities.  Additional development by the RO is necessary 
before the Board can decide these claims.  

First, as previously indicated, during the pendency of the 
veteran's appeal, legislation was passed that redefines the 
VA's duties to notify and to assist a claimant.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA 
provides that, in the case of a claim for disability 
compensation, the VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim for a benefit provided there is a reasonable 
possibility that such assistance will aid in substantiating 
the claim.  It also provides that the VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when the totality of the evidence 
establishes that the claimant has a current disability that 
may be associated with his period of active service and there 
is insufficient medical evidence of record for the VA to 
decide the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).  

In this case, the RO afforded the veteran VA examinations of 
his back and left knee in April 1999, but the reports of 
these examinations are not sufficiently comprehensive to 
decide the claims at issue in this Remand.  For instance, 
with regard to the veteran's claim for service connection for 
a cervical strain, the VA examiner diagnosed a cervical 
strain, but despite evidence in the service medical records 
showing in-service treatment for cervical spine complaints, 
he did not address whether the veteran's cervical strain is 
related to his period of active service.  In addition, with 
regard to the veteran's claims for higher initial 
evaluations, the VA examiner's findings do not adequately 
portray the functional loss caused by any pain allegedly 
associated with the veteran's low back and left knee 
disabilities.  Based on the foregoing, the RO should afford 
the veteran reexaminations of his back and left knee.

Second, with regard to the veteran's claim for service 
connection for a dental disorder, the RO considered the 
veteran's entitlement to compensation, but not outpatient 
treatment, for this disorder.  Regulations provide that 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease (pyorrhea), while 
not ratable, may be considered service-connected solely for 
the purpose of determining entitlement to VA outpatient 
dental treatment.  38 C.F.R. § 3.381 (2000).  In his notice 
of disagreement received in August 1999, the veteran 
specified that he was seeking continuous care, not 
compensation, for his dental problems.  On Remand, when 
readjudicating the claims at issue, the RO should consider 
the veteran's assertion in this regard.

Finally, because this case is being remanded for other 
purposes, the veteran should be given another opportunity to 
identify and authorize the release of any other pertinent, 
outstanding records that may be missing from his claims file 
and to present further argument in support of the claims at 
issue in this Remand. 

This case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers, 
VA and private, who have treated his 
back, dental and left knee disorders 
since his discharge from service and 
whose records have not yet been secured.  
After securing any necessary 
authorizations, the RO should obtain and 
associate with the claims file any 
outstanding medical records the veteran 
identifies as being pertinent to his 
remanded claims provided they are not 
presently in the claims file.   

2.  Thereafter, the RO should afford the 
veteran a VA orthopedic examination by an 
appropriate specialist for the purposes 
of ascertaining the etiology of the 
veteran's cervical strain and the 
severity of his low back and left knee 
disabilities.  The RO should provide the 
examiner with a copy of this Remand and 
the veteran's claims file for review in 
conjunction with the examination.  
Following a comprehensive evaluation, 
during which all indicated studies are 
conducted, the examiner should: (1) 
diagnose any cervical spine disorder 
shown to exist; (2) indicate whether the 
cervical spine disorder is at least as 
likely as not etiologically related to 
the veteran's period of active service; 
(3) determine the degree of functional 
impairment, if any, caused by the 
veteran's low back and left knee 
disabilities; (4) quantify the degree of 
impairment in terms of the nomenclature 
of the rating schedule; and (5) specify 
whether the veteran has functional loss 
or weakness of the lumbar spine and/or 
left knee due to an objective 
demonstration of pain upon movement, 
weakened movement, excess fatigability, 
or incoordination, and whether pain could 
significantly limit his functional 
ability during flare-ups or with repeated 
use of the affected joint over a period 
of time.  The examiner should include 
detailed rationale for all opinions 
expressed. 

3.  Following the above development, the 
RO should review the examination report 
to determine whether it complies with the 
previous instruction.  If the report is 
deficient in any regard, immediate 
corrective action should be taken.

4.  Thereafter, the RO should undertake 
any other development necessary to comply 
with the notification and assistance 
provisions of the VCAA.  

5.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for cervical spine and 
dental disorders and higher evaluations 
for low back and left knee disorders 
based on all of the evidence of record.  
In considering the veteran's dental 
claim, the RO should determine whether 
the veteran is entitled to service 
connection for the purpose of receiving 
outpatient treatment.  If the RO denies 
any benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case, which cites all regulations 
pertinent to the veteran's claim, and an 
opportunity to respond thereto before the 
case is returned to the Board for 
appellate review.  

The purposes of this REMAND are to ensure the veteran due 
process of law and to obtain additional medical information.  
No inference should be drawn regarding the ultimate 
disposition of this claim.  The veteran is free to submit any 
additional argument or evidence he wishes to have considered 
in connection with his appeal; however, he is not required to 
act unless he is otherwise notified.  Kutscherousky v. West, 
12 Vet. App. 369, 372 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



